Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 5, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00898-CV

            HARRIS COUNTY HOSPITAL DISTRICT, Appellant

                                         V.

                        SOLOMON NWOKO, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-27950

               MEMORANDUM                         OPINION

      This is an accelerated appeal from an order signed October 17, 2014. On
February 2, 2015, appellant filed a motion to dismiss the appeal because the case
has settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.